IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

DAVID McKINNEY,
Plaintiff, : Case No. 3:18-cv-213
Vs. : JUDGE WALTER H. RICE
COMMISSIONER OF SOCIAL SECURITY, :

Defendant.

 

DECISION AND ENTRY ADOPTING IN PART AND REJECTING IN PART
REPORT AND RECOMMENDATIONS OF UNITED STATES MAGISTRATE
JUDGE (DOC. #14); SUSTAINING IN PART AND OVERRULING IN PART
PLAINTIFF'S OBJECTIONS THERETO (DOC. #15); VACATING
COMMISSIONER’S NON-DISABILITY FINDING AND REMANDING CASE
UNDER SENTENCE FOUR OF 42 U.S.C. § 405 FOR FURTHER
CONSIDERATION; JUDGMENT TO BE ENTERED IN FAVOR OF PLAINTIFF
AND AGAINST DEFENDANT; TERMINATION ENTRY

 

Plaintiff has brought this action pursuant to 42 U.S.C. § 405(g) to review a
decision of the Defendant Commissioner denying Plaintiff's application for Social
Security disability benefits and Supplemental Security Income. On September 5,
2019, the United States Magistrate Judge filed a Report and Recommendations
(Doc. #14), recommending that the Commissioner's decision that Plaintiff was not
disabled and, therefore, not entitled to benefits under the Social Security Act be
affirmed. Plaintiff has filed Objections to that Report and Recommendations (Doc.

#15).
In reviewing the Commissioner’s decision, the Magistrate Judge's task is to
determine if that decision is supported by "substantial evidence." 42 U.S.C.

§ 405(g). Under 28 U.S.C. § 636(b)(1)(C), this Court, upon objections being made
to the Magistrate Judge’s Report and Recommendations, is required to make a de
novo review of those recommendations of the report to which objection is made.
This de novo review, in turn, requires this Court to re-examine all the relevant
evidence, previously reviewed by the Magistrate Judge, to determine whether the
findings “are supported by substantial evidence.” Valley v. Comm’r of Soc. Sec.,
427 F.3d 388, 390 (6th Cir. 2005).

This Court’s sole function is to determine whether the record as a whole
contains substantial evidence to support the Commissioner’s decision. The
Commissioner's findings must be affirmed if they are supported by “such relevant
evidence as a reasonable mind might accept as adequate to support a conclusion.”
Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971)
(quoting Conso/. Edison Co. v. N.L.R.B., 305 U.S. 197, 229, 59 S.Ct. 206, 83
L.Ed.2d 126 (1938). “Substantial evidence means more than a mere scintilla, but
only so much as would be required to prevent a directed verdict.” Foster v. Bowen,
853 F.2d 483, 486 (6th Cir. 1988). To be substantial, the evidence “must do more
than create a suspicion of the existence of the fact to be established. .. . [I]t must
be enough to justify, if the trial were to a jury, a refusal to direct a verdict when the
conclusion sought to be drawn from it is one of fact for the jury.” LeMaster v.

2
Sec’y of Health & Human Servs., 802 F.2d 839, 840 (6th Cir. 1986) (quoting
N.L.A.B. v. Columbian Enameting and Stamping Co., 306 U.S. 292, 300, 59 S.Ct.
601, 3 L.Ed. 660 (1939)).

In determining “whether there is substantial evidence in the record... we
review the evidence in the record taken as a whole.” Wilcox v. Sullivan, 917 F.2d
272, 276-77 (6th Cir. 1980) (citing Allen v. Califano, 613 F.2d 139, 145 (6th Cir.
1980)). However, the Court “may not try the case de novol;] nor resolve conflicts
in evidence[;] nor decide questions of credibility. Jordan v. Comm’r of Soc. Sec.,
548 F.3d 417, 422 (6th Cir. 2008) (quoting Garner v. Heckler, 745 F.2d 383, 387
(6th Cir. 1984)). “The findings of the Commissioner are not subject to reversal
merely because there exists in the record substantial evidence to support a different
conclusion.” Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001). Rather, if the
Commissioner's decision “is supported by substantial evidence, then we must affirm
the [Commissioner's] decision[,] even though as triers of fact we might have arrived
at a different result.” Elkins v. Sec’y of Health and Human Servs., 658 F.2d 437,
439 (6th Cir. 1981) (citing Moore v. Califano, 633 F.3d 727, 729 (6th Cir. 1980)).

A.

Plaintiff suffers from chronic obstructive pulmonary disease, degenerative disc
disease, hypothyroidism and borderline intellectual functioning. The Administrative
Law Judge (“ALJ”) found that he has the residual functional capacity (“RFC”) to do
light work with several exceptions, including that he be limited to simple, routine

3
tasks in a static work environment with only few changes in routine, no fast-paced
work or strict production quotas, and only occasional interaction with the public,
coworkers and supervisors. Doc. #7, PagelD#54. Plaintiff's Statement of Errors
focuses only on the ALJ's menta/ residual functional capacity.

B.

Reviewing physicians Dr. Swain and Dr. Savitscus found that Plaintiff would
be limited to superficial social interaction. The ALJ found that these opinions were
not well supported by the record and gave them only some weight. He gave great
weight to the opinion of clinical psychologist Dr. George Schulz, who evaluated
Plaintiff in June of 2015. The ALJ stated that Dr. Schulz’s report was added to the
record after Swain and Savitscus reviewed the records. /d. at PagelD#57. All
agree that this is factually incorrect. Swain and Savitscus, in fact, had access to
Dr. Schulz’s report.

Magistrate Judge Ovington agreed with the Commissioner that the ALJ’s
factual mistake was harmless error. She noted that Dr. Schulz had cited not only
to his own observations, but also to many of Plaintiff's own statements
contradicting any notion that he was limited to superficial social interactions.
Plaintiff also indicated that he had never been treated for emotional, behavioral or
psychological problems, and told Dr. Schulz that his inability to work was tied to his
physical problems, not his mental problems. Dr. Schulz found that Plaintiff was in
the borderline range of intellectual functioning, and that he can get along with

4
others even though he may have some difficulty responding to coworkers and
supervisors.

Plaintiff objects to the fact that the Magistrate Judge took it upon herself to
defend the ALJ's allegedly deficient decision by citing to portions of Dr. Schulz’s
report. The Court OVERRULES this Objection. Magistrate Judge Ovington was
simply explaining why the ALJ’s mistake concerning when Dr. Schulz's report was
added to the record was harmless error. The ultimate question is whether the
ALJ's decision was supported by substantial evidence. Dr. Schulz’s report provides
a rational basis for the ALJ to reject the opinions of Dr. Swain and Dr. Savitscus,
who found that Plaintiff must be limited to superficial social interactions.

Accordingly, the Court ADOPTS this portion of the Magistrate Judge’s Report
and Recommendation.

B.

Dr. Swain and Dr. Savitscus also opined that Plaintiff was moderately limited
in his ability to maintain attention and concentration for an extended time and in his
ability to complete a normal workday without interruptions. Doc. #7,
PagelD##104, 131. Magistrate Judge Ovington rejected Plaintiff’s argument that
the ALJ's assessment of Plaintiff's residual functional capacity failed to account for
these limitations. She noted that the reviewing physicians found that Plaintiff can
“complete simple, routine work tasks in a predicable work environment without
strict production requirements.” /d. Likewise, Dr. Schulz found that Plaintiff may

5
experience some objective performance concerns but was “mentally capable of
completing routine or repetitive [] tasks” in a job setting. /d. at PagelD#368.
Magistrate Judge Ovington found that the ALJ's limitations on light duty work
sufficiently accounted for the Plaintiff's moderately-limited ability to maintain
attention and concentration for an extended time and his ability to complete a
normal workday without interruptions.

Plaintiff objects to this finding. He notes that the Magistrate Judge did not
address his argument that the vocational expert, Ms. Schneider, when presented
with the hypothetical questions at the hearing, testified that the restrictions imposed
by the ALJ do not sufficiently account for Plaintiff's limitations, and that the ALJ
failed to address this inconsistency in his decision. The relevant testimony of the
vocational expert is as follows:

Q. Ms. Schneider, assume a hypothetical individual same age,

education, and past work experience as the claimant. Who would be

able to lift up to 10 pounds. Would be precluded from any bending.

Could occasionally climb steps and ladders. Could frequently crouch,

squat, and crawl. With just those limitations in your opinion is that

what kind of profile are we looking at? Is that in your opinion

sedentary profile or what?

A. It would be, yes.

Q. And, if | were to describe an individual who could complete simple,

routine work tasks in a predictable work environment without strict

production requirements, with that type of description would that

suggest any problems with that individual's ability to maintain their
attention and concentration?
A. I'm going to repeat back to you what | think you said. If an
individual was limited to simple, routine tasks. In a predictable work
environment. No production quotas. Would it have limited that?

Q. What does that suggest to you any problems with that individual's
ability to maintain their attention and concentration?

A. No.

Q. Okay, and if | were to write the same type of thing: the simple,

routine work tasks in a predictable work environment without strict

production requirements does that suggest to you any problems to be

able to complete a normal work day, and work week?

A. No.
Doc. #7, PagelD##92-93.

The Court tends to agree that the vocational expert appears to testify that the
ALJ's limitations on light duty work failed to sufficiently account for the Plaintiff’s
moderately-limited ability to maintain attention and concentration for an extended
time and his ability to complete a normal workday without interruptions. However,
the hypothetical questions were not clearly worded, as evidenced by Ms.
Schneider’s response, “I'm going to repeat back to you what | think you said.”
(emphasis added). Moreover, the ALJ does not address this particular testimony
anywhere in his decision.

As such, the Court SUSTAINS Plaintiff's Objection to the Report and

Recommendations. This issue is REMANDED to the Commissioner under Sentence

Four of 42 U.S.C. 8 405(g) for further proceedings. Additional testimony from the
vocational expert is required to clear up any ambiguities. The ALJ must then
address this issue in his decision.
C.

In a related argument, Plaintiff alleges that Magistrate Judge Ovington failed
to address his argument that the RFC fails to encompass Dr. Schulz’s opinion that
“[Plaintiff] is likely to experience some objective performance concerns by
employers.” Doc. #7, PagelD#368. Again, Plaintiff cites to a hypothetical
question asked to the vocational expert at the hearing:

Q. Okay, and if you assumed a hypothetical individual same

age, education, past work experience as the claimant who'd be likely to

experience some objective performance concerns by employers with

the regards to maintain ability to maintain attention, concentration, and

persistence, and pace to perform simple tasks, and multistep tasks. In

your opinion would such an individual be capable of sustaining

competitive work activity?

A. No, you would at least be able to maintain attention, concentration,
persistence, and pace to do the simple tasks.

Doc. #7, PagelD#94.

Plaintiff maintains that there is an inconsistency between the RFC, which
gives great weight to Dr. Schulz’s opinion and a//fows for light work, and the
testimony of the vocational expert, which is also based on Dr. Schulz’s opinion yet
concludes that Plaintiff would not be capable of sustaining any work because of the
objective performance concerns cited. Again, Plaintiff argues that the ALJ should
have explained this inconsistency. The Court agrees and SUSTAINS Plaintiff's

Objection to the Report and Recommendations.
8
The vocational expert’s response to the hypothetical question is ambiguous.
Although she answers “no” to the question of whether such an individual would be
capable of sustaining competitive work activity, she then states “you would at least
be able to maintain attention, concentration, persistence, and pace to do the simple
tasks.” Plaintiffs asks the Court to read her answer to mean that an individual with
Plaintiff’s limitations is incapable of sustaining any competitive work activity at all.
However, it could also be interpreted to mean that, if the work activity were limited
to simple tasks, Plaintiff’s limited ability to maintain attention, concentration, and
persistence and pace would not prevent him from holding a job.

Given this ambiguity and the ALJ's failure to discuss the implications of Dr.
Schulz’s finding that Plaintiff would experience “objective performance concerns”
with employers, the Court REMANDS this issue to the Commissioner for further
consideration under Sentence Four of 42 U.S.C. 8 405(g). As before, it appears
that further testimony from the vocational expert is required to resolve the
ambiguity, which must then be addressed in a decision by the ALJ.

D.

As set forth above, the Court ADOPTS IN PART and REJECTS IN PART the
Magistrate Judge’s Report and Recommendations, Doc. #14, and SUSTAINS IN
PART and OVERRULES IN PART Plaintiff's Objections thereto, Doc. #15. The

Court VACATES the Commissioner’s non-disability finding and REMANDS the
matter under Sentence Four of 42 U.S.C. 8 405(g) for further proceedings
consistent with this Decision and Entry.
Judgment shall be entered in favor of Plaintiff and against Defendant

Commissioner.

The captioned cause is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.

September 28, 2019 t fee ec

WALTER H. RICE, JUDGE
UNITED STATES DISTRICT COURT

10
